Citation Nr: 0722889	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision dated in September 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

In connection with this appeal, the veteran and his spouse 
testified at a personal hearing before a Decision Review 
Officer (DRO), sitting at the RO in February 2006 and before 
the undersigned Veterans Law Judge, sitting at the RO in 
August 2006; transcripts of these hearings are associated 
with the claims file.

The Board observes that, at his August 2006 hearing, the 
veteran submitted evidence consisting of private medical 
records dated in March 2006 and relevant to an MRI conducted 
in February 2006.  See 38 C.F.R. § 20.1304 (2006).  The Board 
notes that the veteran waived agency of original jurisdiction 
(AOJ) consideration of this evidence.  Id.  Therefore, the 
Board may properly consider these records in making its 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for bilateral hearing loss 
and was assigned an initial noncompensable disability rating.  
The veteran contends that his hearing loss is more severe 
than contemplated by a noncompensable rating and, as such, a 
higher initial rating is warranted.  Testimony was offered 
during the August 2006 hearing that the veteran's hearing 
loss had increased in severity.  The Board finds that a 
remand is necessary in order to afford the veteran a 
contemporaneous examination.  

The Board notes that the veteran was last afforded a VA 
examination in August 2005.  Since such examination the 
results of a February 2006 MRI and audiological evaluation 
have been received.  However, the results from this 
examination do not indicate that speech discrimination was 
evaluated using a controlled speech discrimination test 
(Maryland CNC test).  Therefore, the February 2006 
audiological examination does not meet the requirements for 
an audiological examination for VA purposes.  38 C.F.R. § 
4.85.  The Board also observes that there is no additional 
medical evidence contained in the claims file and, therefore, 
there is no evidence addressing the current severity of the 
veteran's hearing loss.  As such, a remand is necessary in 
order to schedule the veteran for a VA examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be afforded a VA 
audiological examination in order to 
determine the current nature and 
severity of his bilateral hearing loss.  
The examiner is requested to identify 
auditory thresholds, in decibels, at 
frequencies of 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test should 
also be administered to determine 
speech recognition scores.  The 
examiner also must review the claims 
file, to include the results of the 
February 2006 audiogram and MRI.  Any 
additional evaluations, studies, and 
tests deemed necessary by the examiner 
should be conducted.

2.	After completion of the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's 
initial rating claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



